DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-16 in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that no serious search and/or examination burden would be present if the restriction were not required.  This is not found persuasive because a search burden would still be present. The search for the method claims would require a deeper search and examination as the method for using the tubular braid implant can be practiced with another materially different product, such as stents as stated in the Requirement for restriction/Election mailed on 10/18/2021. Different search strategies into different CPC classes/subclasses would have to be conducted due to this, resulting in a serious search burden.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "the open end" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the Applicant means the first open end or the second open end. For the purposes of examination, the Office will interpret the open end to mean the first open end. Claims 3 and 4 are rejected due to their dependency on claim 2.  
Claim 9 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For example, it is unclear as to if “the position” refers to a position approximate the aneurysm or a position within a catheter. For the purposes of examination, the Office will interpret the position to be approximate the aneurysm.
Claim 12 recites the limitation "the diameter of the second segment” in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the diameter of the second segment is any diameter of the second segment, or the maximum diameter of the second segment. For the purposes of examination, the Office will interpret this diameter to mean the maximum diameter of the second segment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayaraman (WO 2017161283).
With regards to claim 1, Jayaraman discloses (page 1 lines 4-6 and Figures 1-32A) an implant comprising: 
a tubular braid 100 (page 6 lines 3-12) comprising an intrasaccular section 120, an intravascular section 160, a pinched section 128, and a predetermined shape (shape of figure 1), wherein, in the predetermined shape, 
the intrasaccular section 120 comprises a sack comprising an opening (see annotated figure 1 below), the pinched section 128 is positioned approximate the opening, and the intravascular section 160 is substantially disk shaped and positioned to occlude the opening, 
wherein the tubular braid 100 is movable from a collapsed shape sized to traverse a catheter (see figure 4) to an implanted shape (see figure 15) based at least in part on the predetermined shape, and 
wherein, in the implanted shape, the intrasaccular section 120 of the braid is sized to be positioned within an aneurysm's sac and the intravascular section 160 of the braid is sized to appose a blood vessel wall approximate an aneurysm's neck (as Jayaraman discloses a device for occluding anatomical structures, page 1 lines 4-6, and page 1 lines 9-14 states that “occlusion devices are used to occlude or cover extra anatomical anomalies or malformations in the body which include for example appendages and aneurysms… risk can be greatly reduced by plugging or covering an opening into the structure,” intrasaccular section 120 of Jayaraman can be positioned within the aneurysm’s sac and intravascular section 160 can be positioned about the aneurysm’s neck).  

    PNG
    media_image1.png
    363
    534
    media_image1.png
    Greyscale

With regards to claim 2, Jayaraman discloses wherein the tubular braid 100 comprises a first open end from which the intrasaccular section 120 extends and a second open end from which the intravascular section 160 extends (page 6 lines 27-28 – tubular structure 102 of device 100 is open at each end), 
wherein, in the predetermined shape, the intrasaccular section comprises a first segment extending from the first open end to a first fold, a second segment encircled by the first open end and extending from the first fold to a second fold, and a third segment surrounded by the second segment and extending from the second fold to the pinched section (see annotated figure 1 below).

    PNG
    media_image2.png
    466
    604
    media_image2.png
    Greyscale
  
With regards to claim 3, Jayaraman discloses wherein, when the tubular braid 100 is in the predetermined shape, the first open end comprises a diameter, approximately equal to a maximum diameter of the second segment (the second segment is comprised of from the first fold to the second fold, which has a maximum diameter of the unrestricted first open end; a first open end would lead to an unrestricted expansion of the distal end such that the diameter of the first open end is equal to the diameter of the second segment), and the second open end comprises a diameter greater than the diameter of the first open end and the maximum diameter of the second segment (second open end diameter corresponds to the lateral opening at 166 in figures 13/14; diameter of the intravascular section 160 is larger than the diameter of the intrasaccular section 120, see figures 1 and 14).  
With regards to claim 4, Jayaraman discloses wherein, when the tubular braid 100 is in the predetermined shape (figure 1), the intravascular section 160 extends across the first fold (see figure 1, intravascular section 160 extends across all of the intrasaccular section 120).  
With regards to claim 9, Jayaraman discloses wherein the combination of the intrasaccular section 120 and the intravascular section 160 of the braid 100 are sufficient to maintain the position of .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Hewitt et al. (US PGPub 2016/0249935), hereinafter known as “Hewitt.”
With regards to claim 5, Jayaraman discloses the implant as claimed in claim 1. Jayaraman is silent to a band affixed to the braid and positioned over the pinched section, the band comprising a distal side from which the intrasaccular section of the braid extends and a proximal side from which the intravascular section of the braid extends.  
However, in the same field of endeavor, Hewitt teaches (Figures 37-38) a band 2106 affixed to the braid 2100 and positioned over the pinched section, the band 2106 comprising a distal side from which the intrasaccular section 2102 of the braid extends and a proximal side from which the intravascular section 2118 of the braid extends.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implant of Jayaraman to include the band as taught by 
With regards to claim 10, Jayaraman discloses an implant (page 1 lines 4-6 and Figures 1-32A) comprising: 
a first braid 120 comprising a first predetermined shape (figure 1); 
a second braid 160 comprising a second predetermined shape (figure 1); and 
wherein, in the first predetermined shape, the first braid 120 comprises a sack comprising an opening (see first annotated figure 1 above), 
wherein, in the second predetermined shape, the second braid is substantially disk shaped (see disk shape of 160 in figure 1), 
wherein the first braid, is movable from a first collapsed shape (figure 4) sized to traverse a lumen of a catheter to a first deployed shape (figure 15) based at least in part on the first predetermined shape, 
wherein, in the first deployed shape, the first braid is sized to be positioned within an aneurysm's sac (as Jayaraman discloses a device for occluding anatomical structures, page 1 lines 4-6, and page 1 lines 9-14 states that “occlusion devices are used to occlude or cover extra anatomical anomalies or malformations in the body which include for example appendages and aneurysms… risk can be greatly reduced by plugging or covering an opening into the structure,” the first braid 120 of Jayaraman can be positioned within the aneurysm’s sac), 
wherein the second braid is movable from a second collapsed shape (figure 4) sized to traverse the lumen of the catheter to a second deployed shape (figure 15) based at least in part on the second predetermined shape, and 
wherein, in the second deployed shape, the second braid is shaped to appose a blood vessel wall approximate an aneurysm's neck (as Jayaraman discloses a device for occluding anatomical 
Jayaraman is silent to the catheter being a microcatheter.
However, in the same field of endeavor, Hewitt teaches (Figures 37-38) wherein a microcatheter 61 is used for the collapsed braids 2102 and 2118 (paragraph 210).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implant of Jayaraman to include the microcatheter as taught by Hewitt for the purpose of safely and effectively delivery to a desired treatment site and effectively deployed, configured for collapse to a low profile constrained state (paragraph 94 of Hewitt).  Furthermore, to use a known catheter, such as a microcatheter, wherein a catheter was generally disclosed would have been an obvious suggestion of the prior art.
Jayaraman is silent to a band affixed to the first braid and the second braid; and wherein, when the first braid is in the first predetermined shape and the second braid is in the second predetermined shape, the band is positioned approximate the opening and the second braid is positioned to occlude the opening3120963794Docket No.: 243382.000207Response to Restriction RequirementApp. No. 16/718,912dated October 18, 2021.
However, in the same field of endeavor, Hewitt teaches (Figures 37-38) a band 2106 affixed to the first braid 2102 and the second braid 2118. The resulting combination would attach the band 2106 of Hewitt to the pinched inner tubular section 128 of Jayaraman and therefore, wherein, when the first braid 120 of Jayaraman is in the first predetermined shape and the second braid 160 of Jayaraman is in the second predetermined shape, the band 2106 of Hewitt is positioned approximate the opening (see first annotated figure 1 of Jayaraman above) and the second braid 160 of Jayaraman is positioned to occlude the opening (see first annotated figure 1 of Jayaraman above)3120963794Docket No.: 243382.000207Response to Restriction RequirementApp. No. 16/718,912dated October 18, 2021.

With regards to claim 11, Jayaraman/Hewitt disclose wherein the first braid comprises a first open end, and 
wherein, in the first predetermined shape, the first braid comprises a first segment extending from the first open end to a first fold, a second segment encircled by the first open end and extending from the first fold to a second fold, and a third segment surrounded by the second segment and extending from the second fold to the band (see annotated figure 1 of Jayaraman below).

    PNG
    media_image3.png
    466
    604
    media_image3.png
    Greyscale
  
With regards to claim 12, Jayaraman/Hewitt disclose wherein, when the first braid is in the first predetermined shape, the first open end comprises a diameter, approximately equal to a maximum diameter of the second segment (Jayaraman: the second segment is comprised of from the first fold to the second fold, which has a maximum diameter of the unrestricted first open end; a first open end would lead to an unrestricted expansion of the distal end such that the diameter of the first open end is equal to the diameter of the second segment), 

wherein the first braid 120 of Jayaraman comprises a first braid angle, 
wherein the second braid 160 of Jayaraman comprises a second braid angle, and
wherein the first braid angle different from the second braid angle (see annotated figure 1 below – the braid angle of the first and second braid are not defined as to how the angle should be measured with respect to an axis, the braid angle in its broadest reasonable interpretation may be applied as depicted in annotated figure 1 below of Jayaraman).

    PNG
    media_image4.png
    337
    434
    media_image4.png
    Greyscale
  
With regards to claim 13, Jayaraman/Hewitt disclose wherein, when the first braid 120 of Jayaraman is in the first predetermined shape and the second braid 160 of Jayaraman is in the second predetermined shape, the second braid extends across the first fold (Jayaraman: see figure 1, second braid 160 extends across all of the first braid 120).  

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman/Hewitt in view of Eskridge et al. (US PGPub 2007/0191884), hereinafter known as “Eskridge.”
With regards to claims 6-7, Jayaraman/Hewitt disclose the implant as claimed in claim 5. Jayaraman/Hewitt are silent to an expandable frame affixed to the band, movable from a collapsed configuration sized to traverse the catheter to a radially expanded configuration; and wherein the expandable frame comprises a plurality of substantially petal shaped struts.  
However, in the same field of endeavor, Eskridge teaches (Figures 1A-4C) an expandable frame 53/54/55/56 affixed to a intravascular section 52, movable from a collapsed configuration (figure 4A) sized to traverse the catheter to a radially expanded configuration (figure 4C); and wherein the expandable frame comprises a plurality of substantially petal shaped struts (53/54/55/56 shaped like petals). The resulting combination would utilize the expandable frame of Eskridge affixed to the intravascular section of Jayaraman, containing the band of Hewitt – therefore affixing the expandable frame to the band.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implant of Jayaraman/Hewitt to include the expandable frame of Eskridge for the purpose of further anchoring and positioning the implant to the site of the aneurysm (paragraph 33 of Eskridge).
With regards to claim 8, the combination of Jayaraman/Hewitt/Eskridge disclose wherein the combination of the intrasaccular section of the braid, the intravascular section of the braid, and the expandable frame are sufficient to maintain a position of the implant in relation to the aneurysm (see figure 30 of Jayaraman for context of “maintaining the position of the implant”).
With regards to claims 14 and 15, Jayaraman/Hewitt disclose the implant as claimed in claim 10. Jayaraman/Hewitt are silent to an expandable frame affixed to the band, movable from a collapsed configuration sized to traverse the lumen of the microcatheter to a radially expanded configuration; and wherein the expandable frame comprises a plurality of substantially petal shaped struts.  
However, in the same field of endeavor, Eskridge teaches (Figures 1A-4C) an expandable frame 53/54/55/56 affixed to a second braid 52, movable from a collapsed configuration (figure 4A) sized to traverse the catheter to a radially expanded configuration (figure 4C); and wherein the expandable frame comprises a plurality of substantially petal shaped struts (53/54/55/56 shaped like petals). The resulting combination would utilize the expandable frame of Eskridge affixed to the second braid of Jayaraman, containing the band of Hewitt – therefore affixing the expandable frame to the band.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implant of Jayaraman/Hewitt to include the expandable frame of Eskridge for the purpose of further anchoring and positioning the implant to the site of the aneurysm (paragraph 33 of Eskridge).
With regards to claim 16, the combination of Jayaraman/Hewitt/Eskridge disclose wherein the combination of the first braid, the second braid, and the expandable frame are sufficient to maintain a position of the implant in relation to the aneurysm (see figure 30 of Jayaraman for context of “maintaining the position of the implant”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/06/2022

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771